BRIAN RUSSELL . TDCJ # 524618
                                  W.P. CLEMENTS . JR. UNIT
                                  9601 SPUR 591
                                  AMARILLO . TX 79107s9606
                                  RONALD RUMPF . TDCJ # 695566
                                  ~4.P. CLEMENTS . JR. UNIT
                                  9601 SPUR 591
                                  AMARILLO . TX 79107s9606
PEGGY CULP
APPELLATE CLERK
501 S. FILLMORE . SUITE 2sA
AMARILLO . TX 79101s2449

22 JANUARY 2015

DEAR CLERK:
      PLEASE FILE THIS LETTER WITH THE 7TH COURT OF APPEALS . CAUSE
NUMBER 07s14s00199sCV . BRIAN RUSSELL AND RONALD RUMPF v. TEXAS
DEPARTMENT OF CRIMINAL JUSTICE.
      APPELLANTS HEREBY OFFER THIS LETTER AS AN EXPLINATION UNDER
TEXAS RULES OF APPELLATE PROCEDURE . RULE 38.8(A)(1).
      APPELLANTS ARE CURRENTLY EXPERIENCING UNFORESEEN DELAYS IN
TYPING . PROOFsREADING .. AND RETYPING THEIR APPELLANTS' BRIEF .
APPELLANTS ARE CONFIDENT THAT THE COURT WILL RECEIVE THEIR BRIEF
WITHIN THE TEN DAYS ALLOWED BY TRCP RULE 5 FOR DOCUMENTS SUBs
MITTED BY MAIL . BUT DOUBT IT WILL BE POSTMARKED BY THE CURRENT
FILLING DEADLINE OF JANUARY 26 . 2015.
      IN THE EXTENT THAT THE BRIEF IS POSTMARKED LATE . APPELLANTS
WISH TO INFORM THE COURT IN ADVANCE OF THE REASON FOR THEIR
TARDINESS . AND ALSO TO URGE THE COURT THAT APPELLEE TDCJ IS
UNLIKELY TO BE SIGNIFICANTLY INJURED BY THE SHORT DELAY THAT
WOULD BE INVOLVED.
      APPELLANTS THEREFORE RESPECTFULLY ASK THE COURT TO ACCEPT
THEIR BRIEFJ IF NECESSARYJ UNDER TEXAS RULES OF APPELLATE
PROCEDUREJ RULE 38.8(A)(2) RATHER THAN REJECTING IT AS UNTIMLY
FILED.




                                 AND

                                        RUM(f{
ru
ru
ln
CJ